DETAILED ACTION

Brief Summary
This is a final Office action addressing reissue U.S. Application 15/340,223 (hereafter “the ‘223 Application”).

Based upon review of the reissue ‘223 Application, the application was filed on November 1, 2016, with the Reissue Declaration being filed November 16, 2016.  The ‘223 Application is a reissue of U.S. Patent No. 8,879,095 (hereafter “the ‘095 Patent”), being issued on November 4, 2014, with original claims 1-6.  The ‘095 Patent was filed as U.S. Application 13/299,947 (hereafter “the original ‘947 Application”), being filed on November 18, 2011, whereby the original ‘947 Application claims priority to Japanese Patent Application 2011-125368, filed June 3, 2011.

As noted above, the ‘095 Patent issued with original claims 1-6.  During prosecution of this reissue application, claims 7-12 were previously added, and then claims 7-9 were subsequently canceled. A non-final Office action was mailed January 24, 2022, which indicated that claims 10-12 were rejected, and that claims 1-6 were allowed.  In response, the Applicant filed the instant amendment dated April 19, 2022 which amends claims 10-12.  Thus, with the amendment dated April 19, 2022, claims 1-6 and 10-12 are currently pending, whereby claims 1, 5, 6, 10, and 12 are independent, and with claims 1-6 remaining in their original patented form.  

The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the plurality of image forming devices” in line 7.  There is insufficient antecedent basis for this limitation in the claim, as the claim is not clear if this limitation refers to the prior listed “a plurality of image forming apparatus” in line 2 of the claim, or if they are different “devices”.  Additionally, for the same reasons discussed above, dependent claim 11 is also rejected because a dependent claim carries all of the limitations of the claim for which it depends on.

Additionally, claim 12 recites the limitation “the plurality of image forming apparatuses” in line 6.  There is insufficient antecedent basis for this limitation in the claim, as the claim is not clear if this limitation refers to the prior listed “a plurality of image forming devices” in line 4 of the claim, or if they are different “apparatuses”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0243029, with the inventor of St. Jacques, JR. et al. (hereafter “St. Jacques”, being cited in the previous Office action dated January 24, 2022 as relevant prior art) in view of U.S. Patent Application Publication 2010/0141983, with the inventor of Sorrentino et al. (hereafter “Sorrentino”, being cited in the previous Office action dated January 24, 2022).

Regarding claim 10, St. Jacques discloses an image forming system [see Abstract; also see Figs. 1 and 2], comprising:
a plurality of image forming apparatuses [see Fig. 1, with one multi-function printer  MFP 18 shown, and also see Fig. 2, with a plurality of multi-function printers 26 shown; also see paragraph 0015, wherein “FIG. 2 illustrates a system diagram including a plurality of multi-function devices in electrical communication with a plurality of mobile devices connected via a network, each of the plurality of the plurality of mobile devices having at least one custom mobile EIP UI, in accordance with the present disclosure”; also see paragraphs 0025-0026] including:
a first image forming apparatus [see Fig. 2, being one of the multi-function printers MFPs]; and 
a second image forming apparatus [see Fig. 2, being another different one of the plurality of multi-function printers MFPs]; and 
a client apparatus [see Fig. 1, vie the cell phone having display 16; also see paragraph 0039] comprising a first processor [see paragraphs 0039-0041, wherein “Additionally, the customized mobile EIP UI and the MFP 18 may each include or be associated with at least one processor. The processor may include at least one conventional processor or microprocessor that interprets and executes instructions.”] programed to:
accept a designation by a user of a ranked storage priority that ranks the plurality of image forming devices in order of priority [see paragraphs 0051-0063] by:
accepting a first designation by the user of a first storage priority ranking for a first one of the plurality of image forming apparatuses in the image forming system [see paragraphs 0051-0055; also see paragraphs 0059-0060, wherein “Prioritizing, sorting and ranking MFPs may be based on a number of factors or options or services. …For example, one MFP may be loaded with paper containing 15% recycled material where another printer may contain paper with 50% recycled material. As such, a user may prioritize or rank an MFP based on such criteria.”; also see paragraph 0061, wherein “In some embodiments availability is based on the amount of print jobs stored and ready for processing and/or printing within a given print queue for an individual MFP or an associated network print spooler. As such, a user may prioritize or rank an MFP based on such criteria.  In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”; also see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”]; and 
accepting a second designation by the user of a second storage priority ranking for a second one of the plurality of image forming apparatuses [see paragraphs 0051-0055; also see paragraphs 0059-0060, wherein “Prioritizing, sorting and ranking MFPs may be based on a number of factors or options or services. …For example, one MFP may be loaded with paper containing 15% recycled material where another printer may contain paper with 50% recycled material. As such, a user may prioritize or rank an MFP based on such criteria.”; also see paragraph 0061, wherein “In some embodiments availability is based on the amount of print jobs stored and ready for processing and/or printing within a given print queue for an individual MFP or an associated network print spooler. As such, a user may prioritize or rank an MFP based on such criteria.  In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”; also see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”], 
the first storage priority ranking indicating a preference of the user to use the first one of the image forming apparatuses over the second one of the image forming apparatus [see paragraphs 0059-0060, wherein “Prioritizing, sorting and ranking MFPs may be based on a number of factors or options or services. …For example, one MFP may be loaded with paper containing 15% recycled material where another printer may contain paper with 50% recycled material. As such, a user may prioritize or rank an MFP based on such criteria.”; also see paragraphs 0061-0062, wherein “In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”]; and 
determine to transmit first image data to the first image forming apparatus based on the ranked storage priority [see step 38 in Fig. 3; also see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. In steps 38, the customized mobile EIP UI of at least one mobile device is enabled to communicate with and to be executed on at least one MFP. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”; also see paragraphs 0061-0062, wherein “In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”]; and
transmit first image data to the first image forming apparatus based on the determination [see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. In steps 38, the customized mobile EIP UI of at least one mobile device is enabled to communicate with and to be executed on at least one MFP. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”; also see paragraphs 0061-0062, wherein “In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”];
wherein the second image forming apparatus [being one of the plurality of multi-function printers 26 seen in Fig. 2, as well as the MFP 18, seen in Fig. 1] includes:
a memory [see paragraph 0041, wherein “Moreover, the customized mobile EIP UI and the MFP 18 may each include or be associated with at least one memory unit or memory module.”];
a display [see paragraph 0042, wherein “Additionally, MFP 18 may include input/output devices (I/O devices) that may include …output mechanisms such as one or more conventional mechanisms that output information to the user, including a display…”]; and 
a second processor [see paragraph 0029; also see paragraphs 0040-0041, wherein “Additionally, the customized mobile EIP UI and the MFP 18 may each include or be associated with at least one processor. …The memory may also include a read-only memory (ROM) which may include a conventional ROM device or another type of static storage device that stores static information and instructions for the processor located within the MFP 18.”] programmed to:


accept login information of the user [see paragraphs 0045-0051, wherein “For example, users of the mobile devices 22 may register with an Internet service (E.g., hosted by an entity or service provider, as defined below), to create an account that would uniquely identify that user. User registration information would likely need to contain a username and password that could be used by the user to log in from their mobile device(s) 22. …The cloud 14 may respond with information describing the MFP 18 which may include, but is not limited to: the IP Address of the MFP 18, the hostname of the MFP 18, the name of the wireless network through which the MFP 18 is accessible, any network security information required to access the wireless network, the product family and/or capabilities of the MFP 18, etc.  The user may manually enter the hostname or IP address of the MFP 18 or the user 12 may discover the MFP 18 from the mobile device browser 16.”; also see paragraphs 0065-0068, wherein “Advantages of the present disclosure include at least the following: (i) the user need not register the service(s) with the specific MFP because once they are registered to the user’s account, they appear on any mobile device from which the user was logged in, …and (iii) the EIP UI interacts with the basic functionality of the MFP by making web service calls to the specific IP address or host name of the MFP (not calls to ‘local host’).”].

However, St. Jacques fails to expressly disclose if the functions requiring the second image forming apparatus includes:
“display on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first one of the image forming apparatuses, 
the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory; and
accept a print command for printing the first image data on the second one of the image forming apparatuses instead of the first one of the image forming apparatuses.”

But the reference of Sorrentino discloses an image forming system [see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024], comprising:
a plurality of image forming apparatuses [see Figs. 1A, 1B, and 2, MFD A 120 and MFD B 115] including:
a first image forming apparatus [MFD-A apparatus 120, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024]; and
a second image forming apparatus [MFD-B apparatus 115, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024]; and 
a client apparatus [user PC 105, see Figs. 1A and 1B; also see Abstract; also see paragraphs 0026-0028] comprising a first processor programmed to:
transmit first image data to the first image forming apparatus [see paragraphs 0031-0036, whereby paragraph 0031 states “A user 125 operating at user PC 105 can submit a document and a PIN to MFD B115. In step 132, MFD B 115 can receive a request to print Job1 from user PC 105. In step 134, MFD B can store Job1”, and paragraph 0035 states “In step 180, user 125 at user PC 105 can submit a normal print job (Job1) to MFD A 120 that is not specified to be part of the DPQM of the present invention. In the present embodiment, user 125 does not enter a PIN when submitting Job1 for printing….In step 182, MFDA 120 stores Job1.”; also see paragraph 0051, wherein “To successfully send a local print job to application server 110, the user will be required to enter a PIN, since these are jobs that were not originally submitted with a PIN at the print driver.”];
wherein the second image forming apparatus includes:
a memory [“main memory 212” and “secondary memory 204”, seen in Fig. 2];
a display [“user interface 202”, seen in Fig. 2 and paragraph 0043, wherein “Further, user interface 202 can be configured to display the status of the print jobs on print management system 100.  User interface 202 can be configured to allow a user to navigate through the various commands and windows via a touch screen (not shown in figures).”; also see “user print interface 300”, seen in Fig. 3; also see paragraphs 0045-0047]; and 
a second processor [“processor 210”, seen in Fig. 3; also see paragraph 0038] programmed to:
accept login information of the user [steps 141-144 in Fig. 1A; also see paragraphs 0031-0032];
display on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first one of the image forming apparatuses [Remote Print Jobs for JDOE 315, as seen in  Fig. 3 and described in paragraphs 0052-0055], 
the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory [see Fig. 3, whereby the locally stored print jobs and the remotely stored print jobs are displayed in the same manner, as seen in Fig. 3, which illustrates both types of print jobs are displayed on the same display of the user print interface 300; also see paragraph 0047, wherein “User print interface 300 includes a local print window 310 and a networked print window 315.”; also see paragraphs 0048-0054, which describe that the local print window 310 and a networked print window 315 display attributes of the image data in the same manner, such as described in paragraphs 0049 and 0053, respectively, which state “For example, local detail list 325 can configure local print window 310 to list the document name, file type, size, time submitted, and/or any other common file attributes of the local print documents” and “For example, networked detail list 330 can configure networked print window 315 to list the document name, file type, size, time submitted, and/or any other common file attributes of the networked documents to be printed”]; and
accept a print command for printing the first image data on the second one of the image forming apparatuses instead of the first one of the image forming apparatuses [Print Here button 346, as seen in Fig. 3; also see paragraphs 0047-0050, whereby paragraph 0047 states “For example, as shown in FIG. 3, title bar 305 can display that the selected function is ‘PRINT’ and that the current user is ‘JDoe’.”; also see paragraphs 0053-0055, wherein “The user can select one or more of the documents listed in networked print window 315 and then select print here button 346 to print the documents at the logged-in MFD.”].

With this, St. Jacques and Sorrentino are combinable because they are both from the same field of endeavor, both being network printing systems having a plurality of image forming apparatuses, which allow users to send image data to a selected first multifunction device.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system described in St. Jacques further have the functions of the second image forming apparatus that require “accepting login information of the user; displaying on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first image forming apparatus, the attribute of the first image data being displayed in the same manner as if it were locally stored in the memory; and accept a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus”, as taught in Sorrentino. The suggestion/motivation for doing so would have been that the system of St. Jacques would become more user friendly with the features described in Sorrentino, as the user would be able to access the stored print job at the first image forming device from a second image forming device when the available MFDs are overloaded, as recognized in paragraph 0004.  Here, the system of St. Jacques would easily be implemented with this well-known functionality, as exemplified by Sorrentino, and would yield predictable results. Therefore, it would have been obvious to combine the teachings of Sorrentino with the image forming system and method of St. Jacques to obtain the invention specified in independent claim 10.  


Regarding claim 12, St. Jacques discloses a method for printing image data [see Abstract; also see Figs. 1-3], comprising:
by a client apparatus [see Fig. 1, via the cell phone having display 16; also see Fig. 2, via one of the mobile devices 22; also see paragraphs 0038-0039 and 0044-0045]:

accepting a designation by a user of a ranked storage priority that ranks a plurality of image forming devices in the image forming system in order of priority [see paragraphs 0051-0063] by:
accepting a first designation by the user of a first storage priority ranking for a first one of the plurality of image forming apparatuses in the image forming system [see paragraphs 0051-0055; also see paragraphs 0059-0060, wherein “Prioritizing, sorting and ranking MFPs may be based on a number of factors or options or services. …For example, one MFP may be loaded with paper containing 15% recycled material where another printer may contain paper with 50% recycled material. As such, a user may prioritize or rank an MFP based on such criteria.”; also see paragraph 0061, wherein “In some embodiments availability is based on the amount of print jobs stored and ready for processing and/or printing within a given print queue for an individual MFP or an associated network print spooler. As such, a user may prioritize or rank an MFP based on such criteria.  In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”; also see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”]; and 
accepting a second designation by the user of a second storage priority ranking for a second one of the plurality of image forming apparatuses [see paragraphs 0051-0055; also see paragraphs 0059-0060, wherein “Prioritizing, sorting and ranking MFPs may be based on a number of factors or options or services. …For example, one MFP may be loaded with paper containing 15% recycled material where another printer may contain paper with 50% recycled material. As such, a user may prioritize or rank an MFP based on such criteria.”; also see paragraph 0061, wherein “In some embodiments availability is based on the amount of print jobs stored and ready for processing and/or printing within a given print queue for an individual MFP or an associated network print spooler. As such, a user may prioritize or rank an MFP based on such criteria.  In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”; also see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”], 
the first storage priority ranking indicating a preference of the user to use the first one of the image forming apparatuses over the second one of the image forming apparatus [see paragraphs 0059-0060, wherein “Prioritizing, sorting and ranking MFPs may be based on a number of factors or options or services. …For example, one MFP may be loaded with paper containing 15% recycled material where another printer may contain paper with 50% recycled material. As such, a user may prioritize or rank an MFP based on such criteria.”; also see paragraphs 0061-0062, wherein “In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”]; and 
determining to transmit first image data to the first image forming apparatus based on the ranked storage priority [see step 38 in Fig. 3; also see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. In steps 38, the customized mobile EIP UI of at least one mobile device is enabled to communicate with and to be executed on at least one MFP. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”; also see paragraphs 0061-0062, wherein “In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”]; and
transmitting the first image data to the first image forming apparatus based on the ranked storage priority [see paragraph 0065, wherein “In step 36, the plurality of EIP options and services are prioritized, sorted, and ranked based on user preferences so as to create a customized mobile EIP UI. In steps 38, the customized mobile EIP UI of at least one mobile device is enabled to communicate with and to be executed on at least one MFP. …In other words, the steps of the process may repeat for a number of cycles or iterations, where at least the registering, accessing, prioritizing, sorting, ranking, and communicating steps are constantly and continuously repeated.”; also see paragraphs 0061-0062, wherein “In some embodiments, print jobs may also be balanced between MFPs based on queue magnitude as well as MFPs energy and resource weighted attributes. For example, a first MFP may consume less energy and resources for a selected print operation, however there are several documents in that MFP’s queue. In such a scenario, a second less-preferred MFP, which consumes more energy and resources, may nonetheless be selected as the MFP destination because its queue contains, for instance, only two documents (to prevent an excessive wait time for the print operation).”].

However, the reference of St. Jacques fails to expressly disclose the functions that require:
“storing the first image data in the first image forming apparatus; and 
accepting login information of the user at the second image device”, and subsequently:
“displaying on the display of the second image forming apparatus:
an attribute of the first image data associated with the login information of the user, the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus; and 
a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus.”

But the reference of Sorrentino discloses a method for printing image data [see Figs. 1A, 1B, and 4-6; also see Abstract; also see paragraphs 0017-0024], comprising:
	 transmitting first image data to the first image forming apparatus [interpreted as the MFD A, 120, seen in Figs. 1A and 1B] based on a storage priority [see paragraphs 0031-0036, whereby paragraph 0035 states “In step 180, user 125 at user PC 105 can submit a normal print job (Job1) to MFD A 120 that is not specified to be part of the DPQM of the present invention. In the present embodiment, user 125 does not enter a PIN when submitting Job1 for printing….In step 182, MFDA 120 stores Job1.”; also see paragraph 0051, wherein “To successfully send a local print job to application server 110, the user will be required to enter a PIN, since these are jobs that were not originally submitted with a PIN at the print driver.”];
storing the first image data in the first image forming apparatus [see Fig. 1B, step 182, whereby a print job job1 is shown being stored in the MFD A 120; also see paragraphs 0031-0036, whereby paragraph 0035 states “In step 180, user 125 at user PC 105 can submit a normal print job (Job1) to MFD A 120 that is not specified to be part of the DPQM of the present invention. In the present embodiment, user 125 does not enter a PIN when submitting Job1 for printing….In step 182, MFDA 120 stores Job1.”; also see paragraph 0051];
accepting login information of the user at the second image device [MFD-B apparatus 115, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024; also see steps 141-144 in Fig. 1A; also see paragraphs 0031-0032];
displaying on the display of the second image device an attribute of the first image data associated with the login information of the user [Remote Print Jobs for JDOE 315, as seen in  Fig. 3 and described in paragraphs 0052-0055], 
the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus [see Fig. 3, whereby the locally stored print jobs and the remotely stored print jobs are displayed in the same manner, as seen in Fig. 3, which illustrates both types of print jobs are displayed on the same display of the user print interface 300; also see paragraph 0047, wherein “User print interface 300 includes a local print window 310 and a networked print window 315.”; also see paragraphs 0048-0054, which describe that the local print window 310 and a networked print window 315 display attributes of the image data in the same manner, such as described in paragraphs 0049 and 0053, respectively, which state “For example, local detail list 325 can configure local print window 310 to list the document name, file type, size, time submitted, and/or any other common file attributes of the local print documents” and “For example, networked detail list 330 can configure networked print window 315 to list the document name, file type, size, time submitted, and/or any other common file attributes of the networked documents to be printed”]; and 
a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus [Print Here button 346, as seen in Fig. 3; also see paragraphs 0047-0050, whereby paragraph 0047 states “For example, as shown in FIG. 3, title bar 305 can display that the selected function is ‘PRINT’ and that the current user is ‘JDoe’.”; also see paragraphs 0053-0055, wherein “The user can select one or more of the documents listed in networked print window 315 and then select print here button 346 to print the documents at the logged-in MFD.”].

With this, St. Jacques and Sorrentino are combinable because they are both from the same field of endeavor, both being network printing systems having a plurality of image forming apparatuses, which allow users to send image data to a selected first multifunction device.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method described in St. Jacques further have the functions that require “storing the first image data in the first image forming apparatus; and accepting login information of the user at the second image device; and displaying on the display of the second image device an attribute of the first image data associated with the login information of the user, the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus; and a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus”, as taught in Sorrentino. The suggestion/motivation for doing so would have been that the method of St. Jacques would become more user friendly with the features described in Sorrentino, as the user would be able to access the stored print job at the first image forming device from a second image forming device when the available MFDs are overloaded, as recognized in paragraph 0004.  Here, the system of St. Jacques would easily be implemented with this well-known functionality, as exemplified by Sorrentino, and would yield predictable results. Therefore, it would have been obvious to combine the teachings of Sorrentino with the image forming system and method of St. Jacques to obtain the invention specified in independent claim 12.  



Response to Arguments
Applicant’s arguments filed April 19, 2022, with the instant amendment, with respect to the previously cited rejection of claims 10 and 12 as being unpatentable over Takahashi (U.S. Patent 6,864,991) in view of Sorrentino (U.S. Patent Application Publication 2010/0141983), have been fully considered and are persuasive.  Here, the primary reference of Takahashi lacks specific teaching of a client apparatus programmed to “accept a designation by a user of a ranked storage priority that ranks the plurality of image forming devices in order of priority by: accepting a first designation by the user of a first storage priority ranking for a first one of the plurality of image forming apparatuses in the image forming system; and accepting a second designation by the user of a second storage priority ranking for a second one of the plurality of image forming apparatuses, the first storage priority ranking indicating a preference of the user to use the first one of the image forming apparatuses over the second one of the image forming apparatus; and determine to transmit first image data to the first image forming apparatus based on the ranked storage priority; and transmit first image data to the first image forming apparatus based on the determination”, as now currently recited in independent claim 10, and similarly in independent claim 12.  Therefore, the previously cited rejection of claims 10 and 12 as being unpatentable over Takahashi in view of Sorrentino, has been withdrawn.  However, upon further consideration and review of the prior art of record, the reference of St. Jacques (U.S. Patent Application Publication 2012/0243029), which was noted as being pertinent prior art in the prior Office action dated January 24, 2022, appears to describe the amended features of claims 10 and 12.  With this, a new ground of rejection  is made in view of St. Jacques.



Allowable Subject Matter
Claims 1-6 are allowed.

Additionally, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon correcting the issues noted above in the rejection under 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1, 5, and 6, in the Examiner’s opinion, it would not have been obvious to have the image forming systems, as claimed, include the combined structure of the management apparatus, the transmitter, a plurality of image forming apparatuses, such that “management apparatus” includes a storage unit “that stores authentication information including identification information and storage information with the storage information mapped to the storage information, …the storage information indicating a storage location of each of the image forming apparatuses where image data corresponding to the identification information is stored, the storage information being preset for each user”, along with the limitations requiring the “identifying unit”, which are part of the image forming apparatuses, “identifies the plurality of storage locations indicated by the storage information stored and mapped to the input identification information”, and with the retrieval unit, which is also part of the image forming apparatuses “retrieves the image data corresponding to the identification information from the storage location that stores the image data corresponding to the identification information, from among the plurality of storage locations identified by the identifying unit, wherein the plurality of storage locations have different priority levels which are set in the transmitter, and when the retrieval unit cannot retrieve the image data from the one of the storage locations having a highest one of the priority levels, the retrieval unit retrieves the image data from one of the storage locations having a second highest one of the priority levels.”, as recited in independent claim 1, and similarly recited within independent claims 5 and 6.  The prior art of record is not seen to expressly disclose the combination of these claimed features.  

Regarding claim 11, in the Examiner’s opinion, it would not have been obvious to have the image forming system, as claimed in independent claim 10, further include the functionality of the client apparatus programmed to store the designation of the storage priority ranking for the first image forming apparatus in first spooler information for the image forming apparatus; store the designation of the storage priority ranking for the second image forming apparatus in second spooler information for the second image forming apparatus; access the first spooler information and the second spooler information; and determine to transmit the first image data to the first image forming apparatus based on the storage priority ranking of the first image forming apparatus in the first spooler information and the storage priority ranking of the second image forming apparatus in the second spooler information.  The prior art of record is not seen to expressly disclose the combination of these claimed features.  With this, dependent claim 11 would still be rejected under 35 U.S.C. 112 based on the issues discussed above in independent claim 10, but this claim is seen to include allowable subject matter over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892):
Oishi et al. (U.S. Patent 8,885,195), having some of the same inventors as the instant patent under reissue, and having the same Assignee, claims an invention that defines an image forming system having a plurality of image forming devices and that determines the image forming device that is to store image data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph R. Pokrzywa whose telephone number is (571)272-7410.  The examiner can normally be reached on Monday-Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992